Order, Supreme Court, New York County, entered on December 28,1979, unanimously affirmed, without costs and without disbursements. The defendants-respondents cross-respondents’ renewed motion is granted and the cross appeal of defendant Carole Wilson and third-party defendants Carole Wilson and Robert Wilson from the denial of leave to plaintiff to amend the complaint as against Bristol Myers and Clairol is dismissed, without costs, on the ground that they are not parties aggrieved. Concur — Kupferman, J. P., Bims, Fein, Sandler and Sullivan, JJ.